U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-QSB (MARK ONE) [X] QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 [] TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 1-13602 THE FEMALE HEALTH COMPANY (Exact Name of Small Business Issuer as Specified in Its Charter) Wisconsin 39-1144397 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 515 North State Street, Suite 2225, Chicago, IL 60610 (Address of Principal Executive Offices) (Zip Code) 312-595-9123 (Issuer's Telephone Number, Including Area Code) Not applicable (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Check whether the issuer: (1) has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the issuer was required to file such reports) and (2) has been subject to such filing requirements for the past 90days.YES[X]NO [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b2 of the Exchange Act).
